Title: To Benjamin Franklin from the Comtesse d’Houdetot, 6 October 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


          
            a Sanois Le 6. 8bre. 1783.
          
          Je Crains que Mon Cher Et Venerable Docteur n’ait pas Reçu une Lettre que j’ay Eû L’honneur De Luy Adresser il y a quelque tems au Sujet D’un Matelot Americain pour Lequel je Luy Demandais Sa protection avec Des papiers Relatifs a Cette Affaire; je Luy Rapelle aussi la promesse qu’il M’avait faitte De me Venir Voir Encore une fois Cet Automne, je Le Suplie D’En Choisir Le jour S’il me Conserve Sa Bonne Volonté, Madame Iss, m’a assurée qu’il Etait instruit De La perte que j’ay faitte. J’ay Autour De Moy quelques Amis Et la presence De Mon Aimable Et Venerable Docteur Et Celle De Son petit fils Serait une Consolation De plus pour Moy
          
            La Ctesse Dhoudetot
          
         
          Notation: La Cesse. d’Houdetot 6 Oct. 1783.
        